Name: COMMISSION REGULATION (EC) No 20/96 of 5 January 1996 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: plant product;  trade policy;  cooperation policy
 Date Published: nan

 9 . 1 . 96 EN Official Journal of the European Communities No L 6/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 20/96 of 5 January 1996 on the supply of cereals as food aid is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain beneficiaries 79 145 tonnes of cereals ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 January 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370 , 30 . 12. 1986, p. 1 . I1) OJ No L 174, 7. 7. 1990, p. 6. 3 OJ No L 136, 26 . 5 . 1987, p. 1 . (*) OJ No L 204, 25 . 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 6/2 pENl Official Journal of the European Communities 9 . 1 . 96 ANNEX LOTS A and B 1 . Operation Nos (') : lot 407/95 (A); lot 430/95 (B) 2. Programme : 1995 3 . Recipient (2) : WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma (telex 626675 WFP I) 4 . Representative of the recipient : to be designated by the recipient 5 . Place or country of destination (*) : Jordan (lot A) ; Tunisia (lot B) 6 . Product to be mobilized : durum wheat 7. Characteristics and quality of the goods OQ : OJ No C 114, 29 . 4. 1991 , p. 1 (under IIA.1 (b)) 8 . Total quantity : 1 5 000 tonnes 9. Number of lots : 2 (A : 5 000 tonnes ; B : 10 000 tonnes) 10 . Packaging and marking (8) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIA2 (a) and IIA3)  lot A : in bags (6)  lot B : in bulk Language to be used for the marking : English 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  lot A : Aquaba  lot B : Gabes (silo) 1 6 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at tl&gt;e port of shipment stage : 5  18 . 2 . 1996 18 . Deadline for the supply :  lot A : 3 . 3 . 1996  lot B : 25 . 2. 1996 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 23 . 1 . 1996 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 6. 2. 1996 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19 . 2  3 . 3 . 1996 (c) deadline for the supply :  lot A : 17. 3 . 1996  lot B : 10 . 3 . 1996 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130 , bureau 7/46, rue de la Loi/Wetstraat 200, B- 1 049 Bruxelles/Brussel (telex 22037 AGREC B ; telefax (32 2) 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (*) : refund applicable on 19 . 1 . 1996, fixed by Commission Regulation (EC) No 3007/95 (OJ No L 312, 23 . 12. 1995, p. 74) 9 . 1 . 96 1 EN I Official Journal of the European Communities No L 6/3 LOTS C and D 1 . Operation Nos (') : 414/95 (lot C) and 432/95 (lot D) 2. Programme : 1995 3 . Recipient (2) : WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma (telex 626675 WFP I) 4. Representative of the recipient : to be designated by the recipient 5 . Place or country of destination (5) : China (lot C) ; Nicaragua (lot D) 6 . Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) f) : OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIAl (a)) 8 . Total quantity : 25 394 tonnes 9. Number of lots : 2 ( lot C : 15 394 tonnes ; lot D : 10 000 tonnes) 10 . Packaging and marking (8) : OJ No C 114, 29 . 4. 1991 , p. 1 (under II.A.2(c) and IIA3) Language to be used for the marking : Spanish  lot C : in bulk  lot D : in bags (6) 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  1 4. Port of landing specified by the recipient :  1 5 . Port of landing :  lot C : Zhanjiang  lot D : Corinto 1 6 . Address of the warehouse and, if appropriate, port of landing :  1 7 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5  18 . 2 . 1996 18 . Deadline for the supply :  lot C : 24. 3 . 1996  lot D : 17 . 3 . 1996 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 23 . 1 . 1996 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 6. 2. 1996 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19 . 2  3 . 3 . 1996 (c) deadline for the supply :  lot C : 7 . 4 . 1996  lot D : 31 . 3 . 1996 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard , bÃ ¢timent Loi 130 , bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel (telex 22037 AGREC B ; telefax (32 2) 295 01 32 / 296 10 97) 25 . Refund payable on request by the successful tenderer (4) : refund applicable on 19 . 1 . 1996 fixed by Commission Regulation (EC) No 3007/95 (OJ No L 312, 23 . 12. 1995, p. 74) No L 6/4 I EN Official Journal of the European Communities 9 . 1 . 96 LOTS E and F 1 . Operation Nos (') : 457/95 (El ); 458/95 (E2); 429/95 (Fl ) and 555/95 (F2) 2. Programme : 1995 3 . Recipient (2) : WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma (telex 626675 WFP I) 4. Representative of the recipient : to be designated by the recipient 5 . Place or country of destination (5) : Angola (lot E) ; Mozambique (lot F) 6 . Product to be mobilized : maize 7. Characteristics and quality of the goods (3) f) : OJ No C 1 14, 29. 4 . 1991 , p. 1 (under IIAl (d)) 8 . Total quantity : 28 878 tonnes 9. Number of lots : 2 (lot E : 16 878 tonnes (El : 3 907 t and E2 : 12 971 t) ; lot F : 12 000 tonnes (Fl : 5 000 t and F2 : 7 000 t)) 10 . Packaging and marking (8) : OJ No C 114, 29 . 4. 1991 , p. 1 (under IIA.2(a) and IIA.3) Language to be used for the marking : Portuguese in bulk 4- sacks + needles and sufficient twine (2 m/bag)(9) 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment  fob stowed and trimmed (10) 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 5  25. 2. 1996 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 23 . 1 . 1996 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 6. 2. 1996 (b) period for making the goods available at the port of shipment : 19 . 2  10 . 3 . 1996 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130, bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel (telex 22037 AGREC B ; telefax (32 2) 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 19 . 1 . 1996, fixed by Commission Regulation (EC) No 3007/95 (OJ No L 312, 23 . 12. 1995, p. 74) 9 . 1 . 96 [ EN 1 Official Journal of the European Communities No L 6/5 LOTS G and H 1 . Operation Nos ('): 1699/94 (lot G) ; 1700/94 (lot H) 2. Programme : 1994 3. Recipient (2) : Peru 4. Representative of the recipient : Fondo de contravalor Peru  Union Europea, Pasaje Lynch 165, San Isidro  Lima 27 (Peru)  Tel . + Fax (51 14) 42 93 64/42 41 36/42 31 00 5. Place or country of destination (*) : Peru 6 . Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3)Q : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under ILA. 1 (a)) 8 . Total quantity : 9 873 tonnes 9 . Number of lots : 2 (lot G : 5 873 tonnes ; lot H : 4 000 tonnes) 1 0 . Packaging and marking : in bulk 1 1 . Method of mobilization of product : the Community market 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  lot G : Matarani  lot H : Salaverry 1 6 . Address of the warehouse and, if appropriate, port of landing :  1 7 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5  18 . 2 . 1996 18 . Deadline for the supply : 31 . 3 . 1996 19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 23 . 1 . 1996 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 6. 2. 1996 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19 . 2  3 . 3 . 1996 (c) deadline for the supply : 14 . 4. 1996 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24 . Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire , Ã 1 at ­ tention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130, bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel (telex 22037 AGREC B ; fax (32 2) 295 01 32/296 10 97) 25 . Refund payable on request by the successful tenderer (4) : refund applicable on 19 . 1 . 1996, fixed by Commission Regulation (EC) No 3007/95 (OJ No L 312, 23 . 12. 1995, p. 74) No L 6/6 I EN I Official Journal of the European Communities 9 . 1 . 96 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7 . 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1.5. 1993, p. 106), as last amended by Regulation (EC) No 2853/95 (OJ No L 299, 12. 12. 1995, p. 1 ) shall not apply to this amount. (*) Commission delegation to be contacted by the successful tenderer : OJ No C 114, 29 . 4. 1991 , p. 33. (G and H : Manuel Gonzalez Olaechea n ° 247, San Isidro, Lima. Tel . (51 14)41 58 27, fax 41 80 17). (6) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. f) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  lot F : fumigation certificate . (8) Notwithstanding OJ No C 114, point IIA.(3)(c) is replaced by the following : ' the words "European Community'". (9) For the sacks : 21 sacks/tonne . For the needles : 1 / 100 tonnes . For the twine : 60 % polyester, 40 % cotton, 20/4, knotted free yarn, 5 000 mg/kg, on spools of 3 kg. ( 10) Notwithstanding Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include all loading, handling, stowage and trimming costs .